Citation Nr: 0735193	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  04-39 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to August 
1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2003 rating decision in which the RO denied 
the veteran's claim of a rating in excess of 10 percent for 
PTSD.  In March 2004, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in July 2004, and the veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
October 2004.

By rating decision in October 2005, the RO granted a 30 
percent rating for PTSD from May 30, 2003, the date of the 
veteran's claim for an increased rating.  Although the RO 
awarded a higher rating during the pendency of this appeal, 
inasmuch as a higher rating is available for PTSD, and the 
veteran is presumed to seek the maximum available benefit for 
a disability, the claim for a higher rating remains viable on 
appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2007, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record. 

For the reason expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.  

The most recent VA psychiatric examination of the veteran was 
performed in August 2005.  The examiner then indicated that 
the veteran had moderate to severe PTSD.  The veteran 
reported symptoms of depression, relationship problems and 
short-term memory loss.  

During the September 2007 Board hearing, the veteran asserted 
that his service-connected PTSD has worsened and warrants a 
higher rating.  He testified that the symptoms associated 
with his service-connected psychiatric disorder include 
memory problems, relationships problems with both his wife 
and son, sleep disturbance characterized as frequent waking, 
nightmares every night, concentration problems and 
hypervigilance.  He testified that he continues to receive 
treatment at both the Vet Center and VA clinic.  

To ensure that the record reflects the current severity of 
the veteran's PTSD and in light of the veteran's contentions 
of increased and additional symptomatology, the Board finds 
that a more contemporaneous examination, with findings 
responsive to the applicable rating criteria, is needed to 
properly evaluate the service-connected disability under 
consideration.  See  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  See also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (VA has a duty to provide the 
veteran with a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one) and Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too 
remote for rating purposes cannot be considered 
contemporaneous").  During the September 2007 hearing, the 
veteran indicated his willingness to report to a VA 
examination, if needed.

Accordingly, the RO should arrange for the veteran to undergo 
VA examination, by a psychiatrist, at an appropriate VA 
medical facility.  The veteran is hereby notified that 
failure to report to the scheduled examination, without good 
cause, shall result in a denial of the claim for increase.  
See 38 C.F.R. § 3.655(b) (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Colorado Springs Community Based Outpatient Clinic (CBOC) 
(whose parent facility is the VA Medical Center (VAMC) in 
Denver, Colorado), dated from May 2004 to March 2006.  The 
Board notes that at the time the veteran filed his claim for 
an increased rating in May 2003, he indicated that he 
receives treatment for PTSD at the Vet Center.  The Vet 
Center records have not been obtained.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent psychiatric records of the Colorado 
Springs CBOC since March 2006, as well as all records of the 
Vet Center, following the current procedures prescribed in 38 
C.F.R. § 3.159 (2007) as regards requests for records from 
Federal facilities. 

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal, 
explaining that he has a full one-year period for response.  
See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see also 
38 U.S.C.A. § 5103(b)(3)) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).   
The RO should also invite the appellant to submit all 
pertinent evidence in his possession, and ensure that its 
notice to the appellant meets the requirements of the 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)-particularly as regards disability ratings and 
effective dates-as appropriate.  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran's service-
connected PTSD from the Colorado Springs 
CBOC (dated from March 2006 to the 
present) and from the Vet Center (dated 
from 2003 to the present).  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
request that the veteran submit all 
evidence in his possession, and ensure 
that its letter meets the requirements of 
Dingess/Hartman (cited to above), 
particularly as regards disability 
ratings and effective dates, as 
appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo a VA examination, by a 
psychiatrist, at an appropriate VA 
medical facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and a 
report of the examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
necessary tests and studies, (to include 
psychological testing, if warranted), 
should be accomplished (with all findings 
made available by the psychiatrist prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.  

The examiner should render specific 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of:  memory loss; depressed mood; 
anxiety; panic attacks; sleep impairment; 
impaired judgment, speech, impulse 
control and/or thought processes; neglect 
of personal hygiene and appearance; 
suicidal ideation; and delusions and/or 
hallucinations.  The examiner should 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) scale score that 
represents the level of impairment due to 
the veteran's psychiatric disability, and 
an explanation of what the score means.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report.  

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for a 
rating in excess of 30 percent for PTSD.  
If the veteran fails to report to the 
scheduled examination, the RO should 
apply the provisions of 3.655(b), as 
appropriate, in adjudicating the claim 
for increase.  Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence and legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other 



appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



